      Case 1:20-cv-10055-PBS Document 9 Filed 02/12/20 Page 1 of 8



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
GILBERTO MENDEZ-NOLASCO,           )
                                   )
          Petitioner,              )
                                   )              Civil Action
v.                                 )              No. 20-10055-PBS
                                   )
JOSEPH MCDONALD JR.,               )
Plymouth County Sheriff            )
                                   )
          Respondent.              )
___________________________________)

                                 ORDER

                           February 12, 2020

Saris, D.J.

     Petitioner Gilberto Mendez-Nolasco brings this habeas

petition seeking relief pursuant to the Court’s declaratory

judgment in Brito v. Barr, No. 19-11314, 2019 WL 6333093, at *8

(D. Mass. Nov. 27, 2019) (“Brito”). Petitioner argues that his

immigration bond hearing did not meet due process standards

because he was required to bear the burden of proof, rather than

the Government. Petitioner claims he was prejudiced by this

error and so is entitled to receive a new bond hearing.

Respondent contends that Mendez-Nolasco cannot demonstrate

prejudicial injury because there is sufficient evidence that his




                                   1
       Case 1:20-cv-10055-PBS Document 9 Filed 02/12/20 Page 2 of 8



release would pose a danger to the community. 1 For the reasons

stated below, the Court hereby ALLOWS the petition (Dkt. 1) and

ORDERS that Petitioner be released unless he receives, within

ten calendar days, a bond hearing that complies with the

requirements of Brito.

                            LEGAL STANDARD

     Under 8 U.S.C. § 1226(a), “an alien may be arrested and

detained pending a decision on whether the alien is to be

removed from the United States.” After ICE makes the initial

decision to detain an alien, the alien may request a bond

hearing in immigration court at any time before a removal order

becomes final. 8 C.F.R. § 236.1(d)(1). In Pensamiento v.

McDonald, the Court held that constitutional due process

“requires placing the burden of proof on the government in

§ 1226(a) custody redetermination hearings.” 315 F. Supp. 3d

684, 692 (D. Mass. 2018).

     In a subsequent class action, Brito v. Barr, the Court

entered the following declaratory judgment:

           [A]liens detained pursuant to 8 U.S.C. § 1226(a)
     are entitled to receive a bond hearing at which the
     Government must prove the alien is either dangerous by
     clear and convincing evidence or a risk of flight by a

1 Immigration bond may also be withheld where the non-citizen is
a risk of flight. See Brito, 2019 WL 6333903, at *4. The
immigration judge here denied bond based solely on “[d]anger to
person or property,” Dkt. 7-2, and Respondent addresses only
danger to the community. Accordingly, this opinion does not
address risk of flight.
                                    2
      Case 1:20-cv-10055-PBS Document 9 Filed 02/12/20 Page 3 of 8



     preponderance of the evidence and that no condition or
     combination of conditions will reasonably assure the
     alien’s future appearance and the safety of the
     community. At the bond hearing, the immigration judge
     must evaluate the alien’s ability to pay in setting
     bond above $1,500 and must consider alternative
     conditions of release, such as GPS monitoring, that
     reasonably assure the safety of the community and the
     alien’s future appearances.

2019 WL 63333093, at *8. The Court held that class members who

had received an unlawful hearing could seek relief by “show[ing]

prejudice via an individual habeas petition.” Brito v. Barr, 395

F. Supp. 3d 135, 148 (D. Mass. 2019).

     To establish prejudice, a petitioner must show that a due

process violation could have affected the outcome of the custody

redetermination hearing. See Doe v. Tompkins, No. 18-cv-12266,

2019 U.S. Dist. LEXIS 22616, at *3-4 (D. Mass. Feb. 12, 2019)

(citing Pensamiento v. McDonald, 315 F. Supp. 3d 692, 693 (D.

Mass. 2018); then citing Singh v. Holder, 638 F.3d 1196, 1205

(9th Cir. 2011)). The prejudice inquiry requires the court to

conduct “an individualized analysis of [the petitioner’s]

criminal history and personal characteristics.” Brito, 395 F.

Supp. 3d at 147.

                                 FACTS

     Petitioner is a native and citizen of Guatemala. He entered

the United States when he was twenty-one years old and has

continuously resided in Lynn, Massachusetts for the past

seventeen years. He has lived at the same address in Lynn for

                                   3
       Case 1:20-cv-10055-PBS Document 9 Filed 02/12/20 Page 4 of 8



the last five years and has extended family in the area. He has

been employed as a landscaper and has paid taxes throughout his

time living in the United States. He does not currently have

legal status in the United States.

     Between 2004 and 2016, Petitioner was charged with crimes

in connection with five incidents. 2 In November 2004, Petitioner

was charged with Unlicensed Operation of a Motor Vehicle,

Leaving Scene of Property Damage, and Failure to Wear a

Seatbelt. He was convicted of the Unlicensed Operation of a

Motor Vehicle charge and received a $100 fine.

     In February 2005, Petitioner was charged with and convicted

for Reckless Operation of a Motor Vehicle and Unlicensed

Operation of a Motor Vehicle. He received a one-year suspended

sentence with a condition not to drive unless properly licensed.

In that incident, he had struck a parked car and then knocked

over a small tree that landed on another parked vehicle. He

initially told police that the driver had fled the scene before

admitting he was the driver after two witnesses identified him.

     In September 2006, Petitioner was charged with Operating

Under the Influence, Operating Negligently, and Operating after




2 Petitioner’s reply brief also references a dismissed 2013
charge for operating after suspended license, Dkt. 8 at 3, but
there is no affidavit or police report in the record to support
that charge, so the Court does not consider it in its analysis.
                                    4
      Case 1:20-cv-10055-PBS Document 9 Filed 02/12/20 Page 5 of 8



a Suspended License. The charges were continued without a

finding.

     In November 2010, Petitioner was charged with Possession

Open Container of Alcohol in a Motor Vehicle, Marked Lanes

Violation, Unregistered Motor Vehicle, Operation under the

Influence (2nd Offense), and Operating a Motor Vehicle with a

License Revoked as a Habitual Traffic Offender. According to the

police report, Petitioner was pulled over after driving

erratically. He submitted to a breathalyzer test where he

produced results of .21%, .15%, and .21%, more than double the

legal limit. Petitioner was convicted on all charges except for

Marked Lanes Violation and received a six-month suspended

sentence for the OUI charge.

     In January 2016, Petitioner was charged with Assault and

Battery, but the charge was dismissed in April 2016.

     Petitioner has been held in immigration detention since

October 18, 2019. He received a custody redetermination hearing

on December 3, 2019. The court found Petitioner to be a danger

to persons or property and denied bond. Petitioner has ongoing

removal hearings in immigration court.

                              DISCUSSION

     In analyzing a detainee’s request for a bond

redetermination, an immigration judge may consider several

factors, including:

                                   5
        Case 1:20-cv-10055-PBS Document 9 Filed 02/12/20 Page 6 of 8



       (1) Whether the alien has a fixed address in the United
       States; (2) the alien’s length of residence in the United
       States; (3) the alien’s family ties in the United States,
       and whether they may entitle the alien to reside
       permanently in the United States in the future; (4) the
       alien’s criminal record, including the extensiveness of
       criminal activity, the recency of such activity, and the
       seriousness of the offenses; (7) the alien’s history of
       immigration violations; (8) any attempts by the alien to
       flee persecution or otherwise escape authorities, and (9)
       the alien’s manner of entry to the United States.

Matter of Guerra, 24 I. & N. Dec. 37, 40 (BIA 2006).

       Petitioner argues that the result of his bond hearing would

have been different if the Immigration Court had placed the

burden of proof upon the Government. Respondent contends that

the petition should be dismissed because the Petitioner cannot

demonstrate prejudice. Because liberty is at stake, the Court

writes promptly and briefly.

  I.     Danger to the Community

       Pursuant to the Court’s holding in Brito, the Government

carries the burden to prove that an alien is dangerous by clear

and convincing evidence. See Brito, 2019 WL 6333903, at *4.

       Here, Petitioner’s offenses related to driving recklessly

or while intoxicated are certainly serious charges. See

Matter of Siniauskas, 27 I. & N. Dec. 207, 209 (BIA 2018)

(“Driving under the influence is a significant adverse

consideration in bond proceedings.”). Nonetheless, the Court is

persuaded that the allocation of the burden in this case could

have changed the result. Petitioner’s last driving-related

                                     6
      Case 1:20-cv-10055-PBS Document 9 Filed 02/12/20 Page 7 of 8



charge was in 2010, almost ten years ago. Following that charge,

Petitioner completed the “second offender’s program,” which

includes a two-week in-patient residential program, and has not

been charged with an alcohol-related driving offense since.

Evidence of rehabilitation is relevant when considering a past

criminal history for purposes of a bond determination. See

Siniauskas, 27 I. & N. Dec. at 209. As to the dismissed Assault

and Battery charge from 2016, Petitioner submits that the facts

of that case were not presented to the Immigration Judge at the

bond hearing and Respondents have offered no evidence to the

contrary.

     Petitioner has demonstrated that the burden allocation

“could have affected” the Immigration Court’s assessment of

dangerousness, which must be found by the heightened burden of

clear and convincing evidence. See Doe, 2019 U.S. Dist. LEXIS

22616, at *3-4.

                              CONCLUSION

     Petitioner was prejudiced by the errors in his bond hearing

and therefore is entitled to a new bond hearing. The petition

for a writ of habeas corpus is accordingly ALLOWED. The Court

ORDERS that Petitioner be released unless he receives, within

ten calendar days, a bond hearing that complies with the

requirements of Brito v. Barr, No. 19-11314, 2019 WL 6333093, at

*8 (D. Mass. Nov. 27, 2019).

                                   7
      Case 1:20-cv-10055-PBS Document 9 Filed 02/12/20 Page 8 of 8



SO ORDERED.



                                 /s/ PATTI B. SARIS
                                 Patti B. Saris
                                 United States District Judge




                                   8
